Citation Nr: 1705176	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 10, 2006, for a 100 percent combined evaluation for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son and her daughter-in-law 



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  He passed away in March 2007.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this claim in November 2013 to attempt to obtain any outstanding VA treatment records from 1999.  As noted in an April 2014 supplemental statement of the case (SSOC) there were no records available and the appellant was notified of the same via letter that same month.  The claim was remanded again in September 2016 to afford the appellant an opportunity to have another hearing.  The issue of entitlement to an effective date prior to March 10, 2006, for a 100 percent combined evaluation for accrued benefits purposes is now before the Board for final appellate consideration.

Both of the Board's remands noted that the appellant had raised the issue of entitlement to dependency and indemnity compensation based upon clear and unmistakable error in a November 1953 rating decision, but that the Board did not have jurisdiction over the issue.  The issue was referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the record reveals that the AOJ has not yet taken action in response to the Board's referral.  The Board still lacks jurisdiction over this issue and again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran filed a claim seeking increased evaluations for the right arm and right ear on March 10, 2006. 

2.  A May 2006 rating decision granted service connection for bilateral hearing loss, tinnitus, scar residual of shrapnel wound of the right posterior thigh, and scar residual of shrapnel wound of the left anterior thigh; denied an increased evaluation for shrapnel wound of the right thigh; granted an increased evaluation for shrapnel wound of the left thigh; and closed out the evaluation of multiple shrapnel wounds of the right forearm with muscle and bone injury, which was currently 40 percent disabling, and assigned separate evaluations of 40 and 30 percent for Muscle Groups V and VII, respectively; the effective date for the awards, and the resulting combined evaluation of 100 percent, was March 10, 2006.  

3.  The Veteran did not submit a notice of disagreement (NOD) with the May 2006 rating decision and the RO did not receive new and material evidence in connection with the claim within the one-year period.  

4.  At the time of his death, the Veteran did not have a pending claim for an effective date prior to March 10, 2006, for a 100 percent combined evaluation.  

CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 2006, for a 100 percent combined evaluation for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, in February 2012 the appellant testified before a Veterans Law Judge (VLJ) no longer employed by the Board.  In January 2017, the appellant testified before the undersigned VLJ.  A transcript of each hearing is in the record.  

Turning to the relevant procedural history, the Veteran submitted a claim for an increased evaluation for "right ear" and "right arm" disabilities on March 10, 2006.  A May 2006 rating decision, inter alia, granted service connection for bilateral hearing loss, tinnitus, scar residual of shrapnel wound of the right posterior thigh, and scar residual of shrapnel wound of the left anterior thigh; denied an increased evaluation for shrapnel wound of the right thigh; and granted an increased evaluation for shrapnel wound of the left thigh.  The rating decision also closed out the evaluation of multiple shrapnel wounds of the right forearm with muscle and bone injury, which was currently 40 percent disabling, and assigned separate evaluations of 40 and 30 percent for Muscle Groups V and VII, respectively, under the appropriate muscle injury codes.  As a result of those determinations, the Veteran's combined evaluation was 100 percent, effective March 10, 2006.  

Correspondence from VA dated in June 2006 provided the Veteran notice of the May 2006 rating decision and his appellate rights.  Disabled American Veterans, a veteran's service organization, was copied on that correspondence.  The Veteran did not submit a notice of disagreement (NOD) prior to his death in March 2007 and the RO did not receive new and material evidence within one year of that decision.

The appellant contends that an effective date earlier than March 10, 2006, is warranted for the Veteran's 100 percent combined evaluation.  She asserts that the Veteran had had the wounds for which he was granted 100 percent ever since he was wounded in March 1951.  The appellant's daughter-in-law testified that the Veteran only lived for 11 more months after being granted the 100 percent combined disability.  He was sick at that time and did not have time to seek an earlier effective date.  

The relevant law provides that upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

As the Veteran did not file an NOD with the May 2006 rating decision, at the time of his death in March 2007 he did not have a pending claim for an effective date prior to March 10, 2006, for the combined 100 percent evaluation.  The Board remanded the claim in November 2013 because the appellant had raised the question of whether there may have been outstanding VA treatment records that could have established an earlier effective date and were not considered.  Those records, if they existed, were constructively of record prior to the Veteran's death.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). A subsequent search for records showed none were available.  Thus, the Veteran's claim did not remain pending based upon the receipt of new and material evidence before the appeal period expired.  38 C.F.R. § 3.156(b).  

The Board has considered the appellant's argument that the Veteran did not file an NOD because he was ill, but the initial correspondence was carbon copied to Disabled American Veterans, presumably the Veteran's representative at that time.  There was no correspondence received from the Veteran in the approximately nine months from the June 2006 notice to his death in March 2007.  Since the Veteran had no claim for an earlier effective date pending at the time of his death, the criteria for entitlement to an earlier effective date for accrued benefits purposes have not been met. 

In sum, the Veteran did not file an NOD with the RO's May 2006 decision and the RO did not receive new and material evidence in connection with the claim within the one-year appeal period.  The Veteran did not have a claim for earlier effective date pending at the time of his death.  The appellant is not entitled to an effective date prior to March 10, 2006, for a 100 percent combined evaluation for accrued benefits purposes.  Although the Board is sympathetic to the appellant's situation, accrued benefits are precluded as a matter of law. See Jones, supra 



ORDER

Entitlement to an effective date prior to March 10, 2006, for a 100 percent combined evaluation for accrued benefits purposes is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


